UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted February 17, 2006*
                             Decided February 22, 2006

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 05-1386

INDIRA ADUSUMILLI,                          Appeal from the United States District
     Plaintiff-Appellant,                   Court for the Northern District of
                                            Illinois, Eastern Division
      v.
                                            No. 03 C 7704
PALLIATIVE CARECENTER AND
HOSPICE OF THE NORTH SHORE,                 Joan H. Lefkow,
     Defendant-Appellee.                    Judge.


                                     ORDER

       Indira Adusumilli filed a complaint against her former employer, Palliative
CareCenter and Hospice of the North Shore, alleging that the company
discriminated against her based on race, national origin, sex, and age, and that she
was discharged in retaliation for pursuing an internal grievance. On December 9,
2004, the district court granted Palliative’s motion for summary judgment because
Adusumilli failed to present a prima facie case of discrimination or retaliation. The


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-1386                                                                    Page 2

court also granted Palliative’s motion for sanctions, stating that Adusumilli’s
lawsuit was “entirely frivolous and unreasonable” and that Adusumilli had
disregarded the court’s warnings that pressing forward with frivolous lawsuits
could entitle the prevailing party to attorney’s fees or sanctions. On January 25
and 26, 2005, Adusumilli filed identical motions for reconsideration asking the
district court to reconsider its grant of summary judgment and award of sanctions.
Because of their timing, these motions are actually motions to vacate judgment
under Fed. R. Civ. P. 60(b). See Talano v. Northwestern Med. Faculty Found., Inc.,
273 F.3d 757, 762 (7th Cir. 2001). The district court denied these motions on
February 2, and Adusumilli filed a notice of appeal on February 14.

       Adusumilli did not file her notice of appeal until more than two months after
judgment was entered in the district court, so the only question before us is whether
the district court abused its discretion in denying her “motions for reconsideration.”
See Fed. R. App. P. 4(a)(1)(A). In those motions, Adusumilli attacks only the merits
of the order granting summary judgment in favor of Palliative, but that legal
question is not a proper ground for relief under Rule 60(b). See Gleash v. Yuswak,
308 F.3d 758, 761 (7th Cir. 2002). We have said repeatedly that a motion under
Rule 60(b) is not a substitute for a timely appeal. See, e.g., Bell v. Eastman Kodak
Co., 214 F.3d 798, 801 (7th Cir. 2000).

       Further, Adusumilli has been repeatedly reminded that allegations similar to
those raised here do not constitute actionable claims. See, e.g., Adusumilli v.
Discover Fin. Servs., Inc., 62 F. App’x 721, 724 (7th Cir. 2003) (“Adusumilli has been
told repeatedly and unequivocally both by us and the district court that the kind of
conduct ascribed to her former co-workers at Discover and the Hospital–“ogling,”
staring, and accidental touching–is not severe or pervasive enough to be actionable
under Title VII.”) (citing cases). Federal Rule of Appellate Procedure 38 authorizes
sanctions against an appellant who files a frivolous appeal. Accordingly, we order
Adusumilli to show cause within 15 days why she should not be required to pay a
$2500 sanction. If she does not respond within that time, or if she refuses to pay
any sanction we might assess, a Mack order will be entered against her and she will
be unable to file any additional papers in any of the federal courts in this circuit
until she pays the money owed. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185,
186 (7th Cir. 1995) (per curiam).

                                                                         AFFIRMED.